Citation Nr: 0500183	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
2001, for the grant of service connection for PTSD. 

2.  What rating is warranted for post-traumatic stress 
disorder (PTSD) since January 18, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst 




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


FINDINGS OF FACT

1.  VA received the veteran's initial claim of entitlement to 
service connection for PTSD in January 1999.  VA issued a 
rating decision in October 1999 that denied the claim.  
Notice of the VA decision was provided on October 19, 1999.

2.  After a notice of disagreement (NOD) was received, a 
statement of the case was issued in September 2000.

3.  A substantive appeal was not received within 60 days of 
the date on the cover letter or within a one-year period from 
the date the rating decision was sent.

4.  A diagnosis of PTSD was entered on July 31, 2000, by a VA 
licensed clinical social worker.




CONCLUSION OF LAW

The criteria for an effective date of July 31, 2000, but not 
earlier, for the grant of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159 (2003).

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in November 2003 
substantially complies with the notice requirements found in 
38 U.S.C.A. § 5103.  To this end, the appellant was informed 
of evidence needed to support his claim, the type of evidence 
VA would obtain, and evidence and information he was 
responsible for providing.  He was also told to submit 
relevant evidence in his possession.  

While the VCAA notice was not issued in the chronological 
sequence contemplated by the Court in Pelegrini, such a 
problem does not equate to finding that the appellant was 
prejudiced.  In this regard, in addition to that which has 
already been noted, the record reflects that the appellant 
was provided with notice of the rating decision from which 
the current appeal originates.  The appellant was provided 
with a statement of the case and a supplemental statement of 
the case that notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In short, the veteran is aware of the information and 
evidence necessary to substantiate this claim, he is familiar 
with the law and regulations pertaining to this claim, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claim.  Based on the 
procedural history of this case and statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the appellant that any 
additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The veteran stated he received 
treatment through VA to include the Vet Center and those 
records were obtained and associated with the claims file.  
In addition, he was provided VA examinations.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Moreover, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103A, and implementing regulations.  Therefore, the 
appellant is not prejudiced by the Board proceeding to the 
merits of the claims.  See Bernard v. Brown , 4 Vet. App. 
384, 392-94 (1993).

Analysis

From the outset, the Board notes that the facts of this case 
are not in dispute.  In January 1999, the RO received a claim 
of entitlement to service connection for PTSD.

The RO issued a rating decision in October 1999 that denied 
service connection for PTSD.  A notice of disagreement with 
the rating decision was received in August 2000.  In 
September 2000, the RO sent the veteran a statement of the 
case.

On January 18, 2001, the RO received correspondence from the 
veteran's representative requesting service connection for 
PTSD.

The veteran contends that the grant of service connection for 
PTSD should be made effective the date his original claim was 
received in January 1999.  His representative asserts that 
the RO's failure to obtain and address Vet Center treatment 
records that the veteran identified in his August 2000 notice 
of disagreement in its statement of the case was a material 
defect.  The representative further asserts that the defect 
must be corrected in an SSOC and extend the period of filing 
a substantive appeal, and until that is accomplished the 
appeal is still active.  

Except as otherwise provided, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

For disability compensation and specifically, direct service 
connection, the effective date to be assigned will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis 
added).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim. 38 C.F.R. § 3.155(a).  When determining 
the effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

There is nothing in the regulations that requires the action 
proposed by the veteran's representative or that indicates 
the claim is still active until such corrective action has 
been completed.  Any failure that may have occurred on the 
part of the RO to fully develop the claim does not absolve 
the veteran of his responsibility to timely file a 
substantive appeal if he wishes to perfect an appeal.  

Regulations clearly state that except in the case of 
simultaneously contested claims, a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302 (2003).

Although the earlier denial is final, the evidence of record 
includes a July 31, 2000 Boston Vet Center psychological 
assessment which contains a diagnosis of PTSD from a licensed 
clinical social worker.  Under 38 C.F.R. § 3.157 (2003), a 
report of a VA outpatient or hospital examination will be 
accepted as the date of receipt of a claim when the a claim 
specifying the benefit sought is received within one year 
from the date of the examination.  Since the veteran's formal 
claim was received within one year of the date of the 
examination, the examination date is accepted as the date of 
claim.  Hence, an effective date of July 31, 2000, for the 
grant of service connection for PTSD is warranted.

In assigning an effective date of July 31, 2000, the Board 
acknowledges that VA rating boards, and this Board as well, 
have traditionally preferred that a psychiatric disorder be 
diagnosed by a physician or a psychologist.  While those 
medical professionals certainly have more training, and 
hence, their diagnoses may, on occasion, be entitled to 
greater probative weight, here the diagnoses since July 31, 
2000 from licensed clinical social workers and psychologists 
have consistently been PTSD.  

Further, "[n]owhere is it provided in law or regulation that 
opinions by the examining psychiatrists are inherently more 
persuasive than that of other competent mental health 
professionals."  See Williams (Willie) v. Brown, 4 Vet.App. 
270, 273 (1993).  A licensed clinical social worker is 
trained in psychotherapy.  They are trained to help 
individuals deal with a variety of mental health issues and 
daily living problems to improve overall functioning.  A 
social worker usually has a master's degree in social work 
and has studied sociology, growth and development, mental 
health theory and practice, human behavior/social 
environment, psychology, research methods.  Hence, the 
undersigned finds that an examination and diagnosis offered 
by a licensed clinical social worker is sufficient to meet 
the informal claim test set forth in 38 C.F.R. § 3.157, and 
in this case, the July 31, 2000 finding is sufficient to 
establish an earlier effective date.


ORDER

Entitlement to an effective date of July 31, 2000, for a 
grant of service connection for PTSD is granted.


REMAND

The Board notes that the veteran is in disagreement with the 
initial rating of 50 percent that was assigned for PTSD.  
This issue must be considered under the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found).

Since three years have passed since the veteran last 
underwent a VA examination with regard to PTSD, it is 
possible that those findings are not longer an accurate 
reflection of the level of impairment due to his disability.  
To assist the veteran in obtaining evidence to support his 
claim, he should be afforded another examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify dates any treatment for PTSD 
since July 31, 2000.  Thereafter, the RO 
should secure all of the veteran's 
treatment records and associate them with 
the claims file.  All attempts to procure 
records should be documented.  If the RO 
cannot obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative must be 
notified of unsuccessful efforts in this 
regard

2.  Upon completion of the development 
described above, the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the nature and 
severity of his PTSD.  All tests and 
studies needed to make this determination 
should be ordered.  The psychiatrist 
should conduct the examination in 
accordance with the most recent AMIE 
worksheet for mental disorders.  All 
findings should be reported in detail.  
The claims folder must be provided to and 
reviewed by the psychiatrist.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

4.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the question what evaluation 
is warranted for PTSD from July 31, 2000?  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


